DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.


 Claims 1, 10, and 11 have been amended.

Claim 13 has been added.

Claims 1-13 are pending.



Response to Arguments
 
35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on 09/15/2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Amerga et al. (USPGPub 2013/0254611).


As per claim 1, Kraemer teaches an information processing device (Kraemer, see paragraph [0004]) comprising
 a processing unit configured to a set priority for each piece of a plurality of pieces of acquired object audio data (Kraemer, see paragraph [0037], the adaptive streaming module 122B can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds))
 determine one or more of the object audio data to be included in a generated segment file from the plurality of pieces of acquired object audio data on a basis of the priority set for each piece of acquired object audio file wherein the processing unit is implemented via at least one processor (Kraemer, see paragraph [0076], The priority module 624 can apply priority values or other priority information to audio objects. …each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority).
Kraemer doesn’t explicitly teach generate a new priority to be set for the generated segment file, as priority information, on a basis of the priority set for the one or more pieces of object audio data included as a combination in the generated segment file.
In analogous art Amerga teaches generate a new priority to be set for the generated segment file, as priority information, on a basis of the priority set for the one or more pieces of object audio data included as a combination in the generated segment file (Amerga, see paragraph [0035], The priority information generator 258 may generate priority information 250 based on the damaged data and the presence or absence of critical data as determined by the critical data determiner 256. Priority information 250 may indicate the importance of the damaged data. For example, the priority information generator 258 may assign a higher priority to critical data than to non-critical data. In another example, the priority information generator 258 may assign a higher priority to parts of the multimedia file segment 212 that are played earlier in time).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amerga and apply them on the teaching of Kraemer as doing so would enable the system to assign higher priority to parts of the file segment and thereby improving user experience. (Amerga, see paragraph [0003]).


As per claim 2, Kraemer-Amerga teaches the information processing device according to claim 1, wherein the processing unit further generates a metadata file including object metadata encoded, corresponding to the object audio data, and the object metadata includes the priority information (Kraemer, see paragraph [0048], the object-oriented encoder 212 creates a single bit stream 214 having metadata headers and audio payloads for different audio objects. The object-oriented encoder 212 can transmit the bit stream 214 over a network).

As per claim 10, Kraemer teaches an information processing method executed by a computer, the method comprising performing information processing on stream data whose priority has been set for each piece of a plurality of pieces of acquired object audio data (Kraemer, see paragraph [0076], The priority module 624 can apply priority values or other priority information to audio objects. …each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority).
Kraemer doesn’t explicitly teach wherein the performed information processing converts the stream data into a generated segment file on a basis of the priority set for each piece of acquired object audio data, and wherein priority information is set for the generated segment file on a basis of the priority set for one or more pieces of object audio data included as a combination in the generated segment file.
In analogous art Amerga teaches wherein the performed information processing converts the stream data into a generated segment file on a basis of the priority set for each piece of acquired object audio data and wherein priority information is set for the generated segment file on a basis of the priority set for one or more pieces of object audio data included as a combination in the generated segment file (Amerga, see paragraph [0035], The priority information generator 258 may generate priority information 250 based on the damaged data and the presence or absence of critical data as determined by the critical data determiner 256. Priority information 250 may indicate the importance of the damaged data. For example, the priority information generator 258 may assign a higher priority to critical data than to non-critical data. In another example, the priority information generator 258 may assign a higher priority to parts of the multimedia file segment 212 that are played earlier in time).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Amerga and apply them on the teaching of Kraemer as doing so would enable the system to assign higher priority to parts of the file segment and thereby improving user experience. (Amerga, see paragraph [0003]).


As per claim 11 and 13,
		[Rejection rational for claim 10 is applicable]. 



	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Amerga et al. (USPGPub 2013/0254611) and further in view of Yamagishi et al. (US PGPub 2014/0189772).

As per claim 3, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 1, wherein in a case where the priority information does not change over time, the processing unit further generates an MPD file for the segment file, and includes the priority information in the MPD file.
In analogous art Yamagishi teaches the information processing device according to claim 1, wherein in a case where the priority information does not change over time, the processing unit further generates an MPD file for the segment file, and includes the priority information in the MPD file (Yamagishi, see paragraph [0050], the audio streams, using an element called "Representation". For example, for each of the video data streams having different rates, the rate is set in the MPD file by changing the representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yamagishi and apply them on the teaching of Kraemer-Amerga as doing so would improve the efficiency of cache and delivery resource management of video and audio data streams in a network. (Yamagishi, see paragraph [0005]).

As per claim 5, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 2, wherein in a case where the priority information changes over time, the processing unit further generates an MPD file for the segment file and the metadata file.
In analogous art Yamagishi teaches the information processing device according to claim 2, wherein in a case where the priority information changes over time, the processing unit further generates an MPD file for the segment file and the metadata file (Yamagishi, see paragraph [0050], the audio streams, using an element called "Representation". For example, for each of the video data streams having different rates, the rate is set in the MPD file by changing the representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yamagishi and apply them on the teaching of Kraemer-Amerga as doing so would improve the efficiency of cache and delivery resource management of video and audio data streams in a network. (Yamagishi, see paragraph [0005]).

	Claims 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Amerga et al. (USPGPub 2013/0254611) and further in view of Lee et al. (US PGPub 2016/0373489).

	As per claim 4, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 3, wherein the processing unit includes the priority information in an adaptation set (AdaptationSet) of the MPD file.
	In analogous art Lee teaches the information processing device according to claim 3, wherein the processing unit includes the priority information in an adaptation set (AdaptationSet) of the MPD file (Lee, see paragraph [0979], segments associated with representation in DASH MPD are delivered through different distribution paths. The common attributes and elements of the MPD can be commonly present in adaptation set, representation and sub-representation elements and include location information of associated representation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Kraemer-Amerga as doing so would help in recognizing the associated representation or locations of segments using the location information of the associated representation, included in the common attributes and elements of the MPD. (Lee, see paragraph [0979]).

As per claim 6, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 4, wherein the processing unit includes information regarding a bit rate of the object audio data in the MPD file, for each of the object audio data.
In analogous art Lee teaches the information processing device according to claim 4 wherein the processing unit includes information regarding a bit rate of the object audio data in the MPD file, for each of the object audio data (Lee, see paragraph [0435], null packets may be present in order to accommodate variable bitrate services in a constant bitrate stream. In this case, in order to avoid unnecessary transmission overhead, TS null packets (that is TS packets with PID=0x1FFF) may be removed. The process is carried-out in a way that the removed null packets can be re-inserted in the receiver in the exact place where they were originally, thus guaranteeing constant bitrate and avoiding the need for PCR time stamp updating).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Kraemer-Amerga as doing so would help in recognizing the associated representation or locations of segments using the location information of the associated representation, included in the common attributes and elements of the MPD. (Lee, see paragraph [0979]).

As per claim 12,
		[Rejection rational for claim 6 is applicable].   

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Amerga et al. (USPGPub 2013/0254611) and further in view of Uchimura et al. (US PGPub 2016/0328174).

As per claim 7 Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 2, wherein the processing unit stores information used for specifying the segment file in Sample Description Box of Movie Box of the metadata file.
In analogous art Uchimura teaches the information processing device according to claim 2, wherein the processing unit stores information used for specifying the segment file in Sample Description Box of Movie Box of the metadata file (Uchimura, see paragraph [0728], A sample information box (Sample Description Box) storing attribute information (metadata) such as codec information about each sample is set in a sample table box).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Uchimura and apply them on the teaching of Kraemer-Amerga as doing so would enable storing attribute information metadata in a simple box (Uchimura, see paragraph [0728]).

As per claim 8, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 7, wherein the processing unit stores the information used for specifying the segment file in Sample Entry in the Sample Description Box.
In analogous art Uchimura teaches the information processing device according to claim 7, wherein the processing unit stores the information used for specifying the segment file in Sample Entry in the Sample Description Box (Uchimura, see paragraph [0727], A sample table box is a box that stores information about samples as basic data units of the reproduction data stored in a mdat box serving as a storage box for data to be reproduced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Uchimura and apply them on the teaching of Kraemer-Amerga as doing so would enable storing attribute information metadata in a simple box (Uchimura, see paragraph [0728]).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Amerga et al. (USPGPub 2013/0254611) and further in view of Kovacevic (US PGPub 2002/0128823).

	As per claim 9, Kraemer-Amerga doesn’t explicitly teach the information processing device according to claim 8, wherein the information used for specifying the segment file includes streamlD for uniquely identifying the segment file.
	In analogous art Kovacevic teaches the information processing device according to claim 8, wherein the information used for specifying the segment file includes streamlD for uniquely identifying the segment file (Kovacevic, see paragraph [0047], audio PES parser 650 includes an audio stream ID filter 660. Audio stream ID filter 660 compares a stream_ID field within the PES audio data (as shown in Prior-art FIG. 3) to a list of known stream ID values).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kovacevic and apply them on the teaching of Kraemer-Amerga because stream ID values indicate particular audio stream types that are supported by the processing system. (Kovacevic, see paragraph [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449